         Case 4:20-cv-04481-YGR Document 51 Filed 09/15/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT

                             NORTHERN DISTRICT OF CALIFORNIA

                                        OAKLAND DIVISION

Etta Johnson                                      )
                Plaintiff,                        )
                                                  ) Case Number: 4:20-cv-04481-YGR
       vs.                                        )
                                                  )
City of Oakland, et al.,                          ) ORDER APPOINTING COUNSEL
               Defendants.                        )
                                                  )


       Because the plaintiff has requested and is in need of counsel to assist her in this matter and
volunteer attorneys are willing to be appointed to undertake this representation at the request of the
Federal Pro Bono Project, the below listed attorneys are hereby appointed as counsel for Ms.
Johnson in this matter:


       Christopher Van Gundy (SBN 152359)
       Sheppard, Mullin, Richter & Hampton LLP
       4 Embarcadero Center, 17th Floor
       San Francisco, CA 94111

       Michael A. Lundholm (SBN 336151)
       Sheppard, Mullin, Richter & Hampton LLP
       4 Embarcadero Center, 17th Floor
       San Francisco, CA 94111


       The scope of this referral shall be for:
                     all purposes for the duration of the case
                     the limited purpose of representing the litigant in the course of
                             mediation
                             early neutral evaluation
                             settlement conference
                             briefing     and hearing on the following motion (e.g., motion for
              Case 4:20-cv-04481-YGR Document 51 Filed 09/15/21 Page 2 of 2




                            summary judgment or motion to dismiss):
                            __________________________________________________________
                                discovery as follows: reasonable discovery pertinent to settlement.


           All proceedings in this action are hereby stayed until four weeks from the date of this
    order. Counsel shall be familiar with General Order No. 25 posted on the Court’s website.
            IT IS SO ORDERED.

    Dated: September 15, 2021
                                                     Honorable Yvonne Gonzalez Rogers
                                                     United States District Judge




cc; Counsel and Plaintiff
